MEMORANDUM **
Julius Lee Jackson, a California state prisoner, appeals pro se from the district court’s judgment in his 42 U.S.C. § 1983 action. We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion the denial of a motion for appointment of counsel, Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir.1991), and we affirm.
The district court did not abuse its discretion by denying Jackson’s motions for appointment of counsel because Jackson failed to demonstrate exceptional circumstances. See id.
Jackson does not raise any contentions challenging the judgment, and we thus deem any such challenge abandoned. See Cook v. Schriro, 538 F.3d 1000, 1014 n. 5 (9th Cir.2008), cert. denied, — U.S.-, 129 S.Ct. 1033, 173 L.Ed.2d 301 (2009).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.